UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                             fILED
                                                                                           jUN 1. 9 101)
Ricky Lamar Hogan,                             )                                               5 District and
                                               )                                      Clerk, U. ·tCY courts
                                                                                        Bankrup
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.
                                               )
United States of America et at.,               )
                                               )                                If     lU9~
                Defendants.                    )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal ofa prisoner's complaint upon a

determination that the complaint, among other grounds, is frivolous or fails to state a claim upon

which relief can be granted).

        Plaintiff is a prisoner at the Georgia State Prison in Reidsville, Georgia. He sues

President Barack Obama, former Presidents George W. Bush, William Jefferson Clinton and

George H.W. Bush, and several United States agencies under 18 U.S.C. § 2333 for allegedly

committing terrorist acts against him. Although § 2333 provides for civil remedies for injuries

suffered "by reason of an act of international terrorism," such an action cannot be maintained

against the United States, its agencies and its officials acting within their official capacity. 18

U.S.C. § 2237(1). Plaintiff cannot credibly argue that the former presidents were acting in their

individual capacities. Hence, the complaint will be dismissed for failure to state a claim upon
which relief can be granted. A separate Order of dismissal accompanies this Memorandum

Opinion.




             ".
Date: June-a,) ,2010




                                            2